DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 9/28/2021 to claims 1, 6, 16, 18, and 19 have been entered. Claims 4, 5, and 21 are canceled. Claims 1-3 and 6-20 remain pending, of which claims 1-3 are being considered on their merits. Claims 6-20 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 now recites the combination of decellularized ovarian tissue and follicles comprising a species of cell (oocytes), which blurs the metes and bounds of the claim as the combination of limitations appears to be mutually exclusive. In other words, adding a decellularized ovarian tissue and ovarian tissue (follicles) comprising cells (oocytes) is entirely confusing as it is not clear which limitation is controlling of claim scope. Correction is required.
In so much that claims 2 and 3 depend from claim 1 and fail to resolve the point of confusion, these claims must be rejected with claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al. (US 8,361,503) in view of Zhang et al. (PLoS One (2014), 9(6), e99393, 8 pages), Fanchin et al. (Obstetrics and Gynecology (1997), 90, 396-401), Tanaka et al. (Metrologia (2001), 38, 301-309), Yoshimura et al. (Biology of Reproduction (1996), 55, 152-160), and Hulshof et al. (Theriogenology (1995), 44, 217-226; Reference U).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of claim 1 of a decellularized ovarian tissue and follicles comprising oocytes obtained from separate sources.
3), reading on the volume limitation of claim 1. Badylak teaches that the hydrogel compositions made from urinary bladder matrix (UBM) completely degrades within a subject after 14 days post-implantation (Example 11, particularly Col. 24, lines 39-44), reading on degradable as recited in the preamble of claim 1. Badylak teaches that the hydrogel compositions would be useful as cell growth scaffolds as an additive to prosthesis devices such as to facilitate the in-growth of cells into the prosthesis when administered to the subject (Abstract; Col. 2, line 66 through Col. 3, lines 9), reading on claim 1. Badylak teaches urinary bladder and ovary as equivalent sources from which to derive extracellular matrix (Col. 3, lines 23-34), reading on claim 1. Badylak teaches that extracellular matrix gel compositions would be useful to regenerate organs or tissue in a patient after trauma or surgery (Col. 3, lines 10-22), reading on claim 1. Badylak envisions adding growth factors to the hydrogel composition prior to or after gelation (Col. 3, line 63 through Col. 4, line 12), reading in-part on the AMH, IGF-1, and estradiol of claim 1. Badylak teaches combining mammalian cells with the extracellular matrix gel compositions (Examples 11-13), reading in-part on the cells (oocytes) of claim 1.

Regarding claim 1, Badylak does not teach at least about 2000 pg/ml (or 2 ng/ml) of anti-mullerian hormone (AMH). Regarding claim 1, Badylak does not teach at least about 25 ng/ml of progesterone. Regarding claim 1, Badylak does not teach the inclusion of a follicle have up to 1850 oocytes. Regarding claim 1, Badylak does not teach at least 150 pg/ml estradiol. Regarding claim 1, Badylak does not teach at least 330 pg/ml insulin growth factor 1 (IGF-1).
in vitro fertilization culture medium as measured by the ICM/TCN ration (Fig. 5; also p5, paragraph starting “The quality of embryos…” and the1st paragraph of the Discussion), reading on claim 1.
Fanchin teaches a vaginal gel composition comprising 45, 90, or 180 mg of progesterone per 1.125 g of gel, the compositions all being capable of restoring ovarian function in subjects in need of treatment thereof and as measured by restoration of blood hormone levels and wherein the gel comprises 2% polycarbophil base (Abstract; Methods at p396-397; Fig. 1 and 2), reading on claim 1.
Yoshimura teaches that ex vivo treatment of ovaries with insulin growth factor (IGF) enhances estradiol production, stimulates follicular development and oocyte maturation (Abstract), reading on claim 1.
Hulshof teaches methods of isolating bovine follicles comprising oocytes and culturing said follicles in a collagen gel and in a culture media comprising 17β-estradiol (Abstract), reading on the follicle comprising oocytes of claim 1. Hulshof teaches adding 17β-estradiol (i.e. E2)(PubChem CID: 5757, molecular weight = 272.4 g/mol) at a concentration of 10-8M (p219, 3rd paragraph under Experiments) (unit conversions: 10-8 mol/L * 272.4 g/mol * (1 L/1000 ml) * (1012 pg/ 1 g) = 2,724 pg/ml) reading on the estradiol concentration of claim 1. Hulshof teaches that groups of five follicles were placed into 50 µl droplets of 4.2 mg/ml collagen solution (p219, 1st paragraph under Experiments) and wherein the numbers of cells per 10-3 mm2 area of granulosa was 13.1 ± 2.5 when cultured with estradiol (E2) (Table 2), reading on the estradiol and oocyte numbers within the follicle of claim 1. Hulshof teaches that the addition of culture st paragraph on p225), reading on claim 1.
Regarding claim 1, it would have been obvious before the invention was made to add 100 ng/ml of AMH as taught by Zhang to the extracellular matrix hydrogel composition of Badylak. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because Badylak envisions adding growth factors to the hydrogel compositions. The skilled artisan would have been motivated to do so because Zhang teaches that adding AMH at 100 ng/ml improves oocyte quality, and so the addition AMH as an oocyte-specific growth factor would likely improve the hydrogel composition of Badylak when administered to subjects in need of treatment thereof.
Regarding claim 1, it would have been obvious before the invention was made to add the progesterone as taught by Fanchin to the extracellular matrix hydrogel composition of Badylak. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because Badylak envisions adding growth factors to the hydrogel compositions, and because Fanchin teaches that progesterone gels are capable of restoring ovarian function in subjects in need thereof. The skilled artisan would have been motivated to do so because Fanchin teaches that progesterone gels are capable of restoring ovarian function in subjects in need thereof, and so the addition of progesterone would likely improve the hydrogel composition of Badylak when administered to subjects in need of treatment thereof.
prima facie obvious. See M.P.E.P. § 2144.05. In this case, the Fanchin’s units of 45, 90, or 180 mg per 1.125 g of gel would equate to 40, 80, or 160 ng progesterone per g of gel and because the gel compositions only comprise 2% of polycarbophil base then the gel is reasonably presumed to be mostly water. As water has a density of about 1 g/ml (i.e. 1 g/cm-3 or 1 kg/m-3) across a wide range of temperatures at 101 325 Pa (i.e. 1 atm or atmospheric pressure) as evidenced by Tanaka (Table 3), Fanchin’s progesterone concentrations are reasonably converted into 40, 80, and 160 mg/ml and thus meeting a concentration of at least 25 ng/ml as claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and also M.P.E.P. § 2144.05.
Regarding claim 1, it would have been obvious before the invention was made to further add the insulin growth factor of Yoshimura to the ovarian extracellular matrix hydrogel composition of Badylak in view of Zhang. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because Badylak envisions adding growth factors to the hydrogel compositions. The skilled artisan would have been motivated to do so because Yoshimura teaches that ex vivo treatment of ovaries with insulin growth factor (IGF) enhances estradiol production, stimulates follicular development and oocyte maturation, and so the addition IGF as an ovary-
Regarding claim 1, it would have been obvious before the invention was filed to add the follicles comprising ovaries of Hulshof to the extracellular matrix gel composition of Badylak. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Badylak and Hulshof are in-part directed towards ovarian tissues, and because Fanchin teaches that gels comprising relevant hormones (e.g. progesterone) are capable of restoring ovarian function in subjects in need thereof. The skilled artisan would have been motivated to do so because the oocyte within the follicle are one of the relevant cells and tissue structures within the ovary, and so the addition would likely improve upon the properties of Badylak’s composition to treat ovarian tissue in subjects in need thereof.
Regarding claim 1, It would have been obvious before the invention was made to add the estradiol of Hulshof to the to the extracellular matrix gel composition of Badylak.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing because Badylak envisions adding growth factors to the hydrogel compositions The skilled artisan would have been motivated to do so because Hulshof teaches Hulshof teaches that the addition of culture media comprising estradiol would be advantageous as a replacement for fetal bovine serum to separate out the individual effects of the relevant hormones on cultured follicles in vitro.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.
Response to Arguments
Applicant’s arguments on pages 6-13 of the reply have been fully considered, but not found persuasive of error over the new grounds of rejection above and necessitated by the instant amendments. 

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
 
/Sean C. Barron/Primary Examiner, Art Unit 1653